Citation Nr: 0639920	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1968, including honorable service in the Republic of 
Vietnam.  He died in October 2003 and the appellant is his 
surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

4.  The veteran was not entitled to receive a total 
disability rating at any time during his life.

5.  The veteran was not a prisoner of war.

CONCLUSION OF LAW


Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310, 1318 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2004 and May 2005, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the appellant is not 
prejudiced as she was given specific notice with respect to 
the elements of a basic service-connection claim for the 
cause of a veteran's death and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording her the opportunity to give testimony before 
the Board in July 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the appellant does not appear to contend otherwise.  
In fact, the appellant advised VA in October 2005 that she 
had no additional evidence to substantiate her claim.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.

The appellant contends that the veteran was exposed to Agent 
Orange during his one year period of active duty in the 
Republic of Vietnam and, as a consequence, he developed 
cancer of the soft tissue.  She credibly testified before the 
Board that the veteran was found to have various types of 
cancer, including colon cancer and cancer of the lymph nodes, 
and died shortly thereafter.  The appellant asserts that 
service connection should be granted for the cause of the 
veteran's death because there is no way to know that the 
cancer actually started in his colon as opposed to the soft 
tissue.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

38 U.S.C.A. Section 1318 allows for the payment of benefits 
to the surviving spouse of a deceased veteran who, at the 
time of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  

At the time of the veteran's death, he did not have any 
service-connected disabilities, he was not entitled to 
receive a total disability rating and was not a prisoner of 
war.  The appellant's claim hinges on whether the veteran can 
be found to have a service-connected disability due to 
exposure to Agent Orange.


With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Section 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions:  Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The veteran's military personnel record shows that he served 
in the Republic of Vietnam and received the National Defense 
Service Medal, the Vietnam Service Medal with two Bronze 
Stars, and the Vietnam Campaign Medal with Device 1960.  As 
such, the Board finds that the veteran is presumed to have 
been exposed to the herbicides used in Vietnam during the 
late 1960's, including Agent Orange.

In April 2003, the veteran presented for treatment with a 
markedly distended abdomen.  An ultrasound showed multiple 
lesions within the liver.  The veteran did not want to 
undergo a colonoscopy at that time and was discharged with 
the diagnosis of ascites with possible metastasis disease to 
the liver, unknown primary.  The veteran returned for a 
colonoscopy three days later and the colon biopsy revealed 
changes consistent with an adenocarcinoma.  The diagnosis for 
treatment was likely metastasis carcinoma of the colon to the 
liver with massive ascites.  

In May 2003, the veteran had a subtotal colectomy with 
ileoanal anestomosis.  A follow-up treatment record dated in 
June 2003 showed that the veteran had stage IV colon cancer 
with massive involvement of the liver.  He requested not to 
be resuscitated and returned to the hospital in October with 
stigmata of pneumonia and hepatic encephalopathy secondary to 
the liver metastasis from colon cancer; he died shortly 
thereafter.  An October 2003 medical death summary shows that 
death was an expected event.  

The veteran's death certificate shows that he died in October 
2003 as a result of liver metastasis that had been present 
for four months as a consequence of colon cancer that had 
been present for six months.  No other underlying causes or 
significant conditions were listed on the death certificate.  
There is no indication of cancer of the lymph nodes playing 
any role in the veteran's demise.

The Board acknowledges the appellant's assertion that there 
was no way of knowing with certainty where the veteran's 
cancer started.  The Board appreciates this argument, but is 
bound by the medical record as presented which reflects the 
medical opinion of the veteran's private treating physician 
and the opinion of the medical examiner who signed the death 
certificate that the veteran's primary source of cancer was 
the colon.  As such, the Board must conclude that the 
veteran's initial primary diagnosis and illness was colon 
cancer, which subsequently spread to at least the liver.  

The veteran's service medical records are silent for any 
treatment or diagnosis of colon cancer.  The veteran's 
September 1968 service examination prior to discharge showed 
that the anus and rectum were evaluated as clinically normal.  
The first post-service medical record showing any diagnosis 
of colon cancer is dated in April 2003, almost thirty-five 
years after the veteran's discharge from active service.  
Private treatment records prior to April 2003 do not provide 
any indication that the veteran had colon cancer and the 
appellant credibly testified that the veteran was first 
advised of the cancer in 2003.  Private treatment records 
from April 2003 until the veteran's death show treatment for 
colon cancer without any opinion that the disease was related 
to service. 

As set out above, colon cancer is not one of the diseases 
recognized by VA as being presumed to be a result of exposure 
to Agent Orange.  In fact, gastrointestinal tract tumors have 
been expressly identified as not being included in the 
presumption for exposure to herbicides.  The Board notes that 
the appellant submitted a copy of a study in which an 
unidentified individual found that colon cancer was at least 
as likely as not service-connected due to exposure to 
herbicides.  That study has not been accepted by VA and the 
Board is not at liberty to accept it in light of the 
abundance of studies performed for VA and the legislation 
that controls this area of the law.  For these reasons, the 
Board finds that service connection for colon cancer cannot 
be granted on a presumptive basis. 

As for the appellant's assertion that the veteran also had 
soft cell cancer, which is one of the enumerated disabilities 
listed under 38 C.F.R. Section 3.309(e), the Board finds that 
the medical evidence of record does not support this 
contention.  Private treatment records are silent for any 
diagnosis of soft tissue sarcoma.  Further, there is no 
evidence to support the conclusion that soft tissue sarcoma 
caused the veteran's death.  The death certificate does not 
list soft tissue sarcoma as a cause of death and there is no 
medical opinion of record suggesting that the veteran's death 
was caused by anything other than colon cancer that 
metastasized to the liver.

The appellant also asserts that the veteran's history of 
alcoholism and hepatitis, which she claims are related to his 
active service, could be causes of the liver cancer.  A June 
1997 private treatment record shows that the veteran entered 
treatment for alcohol addiction and other private treatment 
records show a history of alcohol abuse.  An April 2003 lab 
report shows that the hepatitis panel was negative.  

Entitlement to service connection for alcohol abuse is 
generally not allowed by law.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).  Only if the substance abuse was 
acquired as a result of a service-connected disability, then 
service-connection is available.  See Allen v. Principi, 237 
F.3d 1368 (Fed Cir. 2001).  


This veteran was not service-connected for any disabilities 
to which alcohol abuse could be attributed.  More 
importantly, however, private treatment records show that the 
veteran's liver metastasis was due to colon cancer.  There is 
no reference in the terminal care records suggesting that 
alcoholism or hepatitis played a role in the veteran's death.  

Given the evidence as outlined above, the Board finds that 
there is no basis for awarding service connection for the 
veteran's cause of death from liver metastasis due to colon 
cancer either on a direct basis or on a presumptive basis.  
There is no evidence of colon cancer in service or for almost 
thirty-five years after discharge from service.  The 
appellant has suggested that medical personnel advised her 
that the veteran's death at the age of fifty-seven could have 
been due to his exposure to Agent Orange, but she has not 
provided any such medical opinion for the Board to consider 
nor has she identified the individual for VA to contact.  
Thus, there is no competent medical evidence of record 
suggesting a link between the veteran's death from metastasis 
liver cancer due to colon cancer and his active duty service, 
to include exposure to herbicides

The appellant's assertions and testimony alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms; however, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
colon cancer.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions in this regard have 
no probative value.




The Board recognizes the veteran's exposure to herbicides 
while stationed in Vietnam and sympathizes with the appellant 
for her loss of her husband at such a young age.  For the 
reasons outlined above, however, the Board finds that the 
preponderance of evidence is against the appellant's claim.  
Therefore, service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


